ACCEPTED
                                                                                                     03-14-00570-CR
                                                                                                             6696760
                                                                                          THIRD COURT OF APPEALS
                                                                                                     AUSTIN, TEXAS
                                                                                               8/28/2015 10:56:09 AM
                                                                                                   JEFFREY D. KYLE
                                                                                                              CLERK
                                          RICHARD E. WETZEL
                                            ATTORNEY AT LAW

                                      1411 WEST AVENUE, SUITE 100                 FILED IN
                                            AUSTIN, TX 78701              3rd COURT OF APPEALS
                                             (512) 469-7943                    AUSTIN, TEXAS
Board Certified Criminal Law                                              8/28/2015
                                                                                (512)10:56:09
                                                                                     474-5594 AM
                                                                                              - fax
And Criminal Appellate Law by                                            wetzel_law @1411west.com
                                                                              JEFFREY   D. KYLE
The Texas Board of Legal Specialization                        www.TexasCriminalAppealsLawyer.com
                                                                                    Clerk

                                            August 28, 2015

Jeffrey Kyle, Clerk
Third Court of Appeals
P.O. Box 12547
Austin, TX
78711-2547

        Re: Crayton v. State, No. 03-14-00570-CR, in the Third Court of Appeals

Dear Clerk Kyle:

       I am in receipt of your notice of August 27, 2015, indicating argument and
submission in the above on October 7, 2015, at 1:30 pm. I will be present to argue on
behalf of Mr. Crayton. I have sent a copy of this letter to counsel for the State, ACDA
Clayten Hearrell at hearrc@co.comal.tx.us

        Thank you for your attention and cooperation in this matter.

                                                      Sincerely,

                                                      /s/ Richard E. Wetzel
                                                      Richard E. Wetzel
                                                      Attorney at Law